DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of the certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
I.	35 U.S.C. 112(f): controlling law and MPEP guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained in MPEP 2181 I., claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II.	The functional limitations, first light-redirecting member, second light-redirecting member, second light-redirecting member, lens assembly, focusing assembly, (first) moving member, and (first) driving mechanism, of claims 1,4,5,11-13,15, and 19 will NOT be interpreted under 35 U.S.C. 112(f)
Claims 1,15, and 19 recite first, second, and third light-redirecting “member[s]” configured to redirect light. Claims 1 and 15 recite a lens “assembly” and focusing “assembly” configured to either or both transmit and receive light. Claims 4,11, and 12 recite either a moving member or a first moving member configured to change or drive relative movement. Claims 5 and 13 recite either a driving mechanism or a first driving mechanism configured to drive a moving member. Each of these limitations satisfies prongs (A) and (B) above because they use a generic placeholder (member, assembly, mechanism) and are followed by an associated function. However, each fails to satisfy prong (C) because, in the case of the lens assembly, the generic placeholder, assembly, is modified by “lens,” which the Examiner submits is structure sufficient to perform the lens assembly’s associated function of transmitting light and, in the case of the remaining limitations identified above, the specification and drawings inform one of ordinary skill in the art that they denote structure. Therefore, these limitations will NOT be interpreted under 35 U.S.C. 112(f).
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” 
After reviewing the specification and drawings, the Examiner submits that they describe and illustrate the functional redirecting members, moving members, and driving mechanisms so as to affirm the presumption that they should not be treated in accordance with 35 U.S.C. 112(f). Specifically, each of Figs. 1-44 is directed to a structural illustration of the camera module and electronic device of the claims, and in multiple figures, the redirecting members, moving members, and driving mechanisms are drawn in a structural context as a distinct component in the camera module. Additionally, in the describing the figures, the specification describes how each of the redirecting members, moving members, and driving mechanisms operate with each other and other components of the camera module and electronic device to accomplish their functions. 

Claim Objections
1.	Claim 3 is objected to because of the following informalities: On the claim’s last line, “prim” should be “prism.” 

2.	Claim 15 is objected to because of the following informalities: On line 2, the Examiner suggests inserting “a” between “being” and “periscope camera module.” 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5,7, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eromaki (US 2008/0144171).
As to claim 1, Eromaki teaches a camera module (Figss. 1,4, and 5, optical zoom system “10” with image sensor “80”), comprising: 
a first light-redirecting member (Fig. 5, mirror-prism unit “40”), configured to redirect light incident into the camera module (e.g., [0049], lines 12-14); 
a lens assembly (Fig. 1, either of focusing and zooming lens groups “50” and “60”), configured to transmit the light redirected by the first light-redirecting member ([0049], lines 19-25);  
an image receiver (Fig. 4, image sensor “80”), wherein the lens assembly is disposed between the first light-redirecting member and the image receiver (Figs. 1,4, and 5; {The Examiner interprets “between” in the context of on the optical axis. That is, light is redirected by prism-mirror unit “40,” then is incident on one of the lens groups, and then is incident on the image sensor. Thus, the lens group(s) are between the prism-mirror unit and image sensor on the optical axis.}), and the light is transmitted from the first light-redirecting member to the lens assembly and further transmitted to the image receiver (e.g., Fig. 4); and 
a focusing assembly (Figs. 1,4, and 5, prisms “20” and “30”), configured to receive and transmit the light transmitting through the lens assembly to the image receiver ([0049], lines 10-16); 
wherein the focusing assembly comprises a second light-redirecting member (Figs. 1,4, and 5, either prism “20” and nut “134” or prism “30” and nut “132”) and a third light-redirecting member (Figs. 1,4, and 5, the other of prism “20” and prism “30”) configured to change a transmission distance of the light from the lens assembly to the image receiver by redirecting the light ([0049], lines 25-27; {If the lens assembly is interpreted as the focusing lens group “50,” the distance of light transmission from that group to the image sensor “80” is changed by adjustment of the distance between prisms “20” and “30”), wherein a relative displacement between the second light-redirecting member and the third light-redirecting member is adjustable ([0049], lines 25-27); and 
wherein a direction in which the light is incident into the focusing assembly is substantially parallel to a direction in which the light is exited out of the focusing assembly (Fig. 1; {The Examiner submits that claim 1, as evidenced by the limitations of its dependent claims (e.g. claim 12), is drafted to encompass different embodiments of the specification, one of which is the embodiment of Fig. 9. There, the directions of light incidence and light exit from the focusing assembly are coaxial. Therefore, the Examiner submits that Applicant’s recitation of “substantially parallel” encompasses coaxial, which is illustrated in Eromaki’s Fig. 1.}).
As to claim 2, Eromaki teaches the camera module as claimed in claim 1, wherein the second light-redirecting member (Figs. 1,4, or 5, one of prism “20” and nut “134” or prism “30” and nut “132”) comprises a reflecting mirror ([0059], lines 11-14), and the reflecting mirror has a first reflecting surface and a second reflecting surface connected to the first reflecting surface (e.g., Figs. 1,4, and 5, reflecting surfaces “22” and “23” or “32” and “33”).
As to claim 3, Eromaki teaches the camera module as claimed in claim 2, wherein the third light-redirecting member comprises a reflecting prism (other of prism “20” and nut “134” or prism “30” and nut “132”; [0049], lines 7-10), and the reflecting prism comprises: 
an incident surface, wherein the light enters the reflecting prism from the incident surface (Fig. 1, one half of the surface of hypotenuse “21/31” through which light primarily enters); 
a plurality of reflecting surfaces, configured to reflect the light entering the reflecting prism (Fig. 1, internal reflecting surfaces “22” and “23”/”32” and “33”); and 
an exiting surface, wherein the light reflected by the plurality of reflecting surfaces is exited out of the reflecting prism from the exiting surface (Fig. 1, the other half of the surface of hypotenuse “21/31” through which light primarily exits).
As to claim 4, Eromaki teaches the camera module as claimed in claim 3, wherein the camera module further comprises a moving member (Figs. 4 and 5, nut “132/134”), one of the reflecting mirror and the reflecting prim is disposed on the moving member (Figs. 4 and 5; [0051], lines 7-9), and the moving member is configured to change the relative displacement between the second light-redirecting member and the third light-redirecting member ([0049], lines 25-27; [0051], lines 1-3).
As to claim 5, Eromaki teaches the camera module as claimed in claim 4, wherein the camera module further comprises a driving mechanism (Fig. 1, actuator/motor “110”) configured to drive the moving member to move relative to the first light-redirecting member ([0051], lines 9-11).
As to claim 10, Eromaki teaches the camera module as claimed in claim 1, wherein the first light-redirecting member comprises a first reflecting prism or a first reflecting mirror (Fig. 3, prism-mirror unit “40”); 
wherein the first reflecting prism comprises: 
a first incident surface, wherein the light enters the first reflecting prism from the first incident surface (Fig. 3, leg extending in the Z-direction); 
a first reflecting surface, configured to reflect the light entering the first reflecting prism (Fig. 3, reflecting surface/hypotenuse “74”); and 
a first exiting surface, wherein the light reflected by the first reflecting surface is exited out of the first reflecting prism from the first exiting surface (Fig. 3, leg extending in the Y-direction) and further transmitted to the lens assembly (Fig. 1, focusing lens group “50”); or 
wherein the first reflecting mirror has a reflecting surface configured to reflect and transmit the light entering the first reflecting mirror to the lens assembly.
As to claim 11, Eromaki teaches the camera module as claimed in claim 1, wherein the third light-redirecting member (Fig. 1, “mirror set” “30”; [0059], lines 11-14) comprises: 
a first moving member (Fig. 4, nut “132”), configured to drive the third light-redirecting member to move relative to the second light-redirecting member ([0051], line 7); 
a second reflecting mirror ([0059], lines 11-14; {Mirror associated with the reflecting surface “32.”}) or a second reflecting prism, wherein the second reflecting mirror or the second reflecting prism is fixed to the first moving member ([0051], line 7), has a reflecting surface (Fig. 1, reflecting surface “32”), and is configured to reflect the light redirected by the second light-redirecting member (Fig. 1); and 
a third reflecting mirror ([0059], lines 11-14; {Mirror associated with the reflecting surface “33.”}) or a third reflecting prism, wherein the third reflecting mirror or the third reflecting prism is fixed to the first moving member ([0051], line 7), has a reflecting surface (Fig. 1, reflecting surface “33”), and is configured to receive the light reflected by the second reflecting mirror or the second reflecting prism (Fig. 1), and further reflect and transmit the light out of the third light-redirecting member (Fig. 1).
As to claim 12, Eromaki teaches the camera module as claimed in claim 1, wherein the third light-redirecting member (Figs. 1,4, and 5, prism “30”) comprises: 
a first moving member (Fig. 4, nut “132”), configured to drive the third light-redirecting member to move relative to the second light-redirecting member ([0051], line 7); and 
a fourth reflecting prism (Figs. 1,4, and 5, prism “30”), fixed to the first moving member ([0051], line 7) and comprising: 
a second incident surface, wherein the light redirected by the second light-redirecting member enters the fourth reflecting prism from the second incident surface (Fig. 1, one half of the surface of hypotenuse “31” through which light primarily enters);
a plurality of second reflecting surfaces, configured to reflect the light entering the fourth reflecting prism (Fig. 1, internal reflecting surfaces”32” and “33”); and 
a second exiting surface, wherein the light reflected by the plurality of second reflecting surfaces is exited out of the third light-redirecting member from the second exiting surface (Fig. 1, the other half of the surface of hypotenuse “31” through which light primarily exits).
As to claim 13, Eromaki teaches the camera module as claimed in claim 12, wherein the third light-redirecting member further comprises a first driving mechanism (Fig. 1, actuator/motor “110”) configured to drive the first moving member to move relative to the first light-redirecting member ([0051], lines 9-11).
As to claim 14, Eromaki teaches the camera module as claimed in claim 12, wherein the image receiver is configured to receive the light redirected by the second light-redirecting member (Fig. 5).
As to claim 15, Eromaki teaches a camera assembly (Figs. 1,4,5,8, and 9, entrance optics  and optical zoom system “10” with image sensor “80”), comprising: 
a first camera module (Figs. 1,4, and 5, optical zoom system “10” with image sensor “80”), being a periscope camera module (Figs. 1,4, and 5; {The Examiner interprets Eromaki’s optical zoom system as periscopic in that it reflects light to increase optical capabilities.}) and comprising: 
a first light-redirecting member(Fig. 5, mirror-prism unit “40”), configured to redirect light incident into the camera module (e.g., [0049], lines 12-14); 
a lens assembly (Fig. 1, either of focusing and zooming lens groups “50” and “60”), configured to transmit the light redirected by the first light-redirecting member ([0049], lines 19-25); 
an image receiver (Fig. 4, image sensor “80”), wherein the lens assembly is fixed between the first light-redirecting member and the image receiver (Figs. 1,4, and 5; {The Examiner interprets “between” in the context of on the optical axis. That is, light is redirected by prism-mirror unit “40,” then is incident on one of the lens groups, and then is incident on the image sensor. Thus, the lens group(s) are between the prism-mirror unit and image sensor on the optical axis.}), and the light is transmitted from the first light-redirecting member to the lens assembly and further transmitted to the image receiver (e.g. Fig. 4); 
a second light-redirecting member (Figs. 1,4, and 5, prism “20”), fixed between the lens assembly and the image receiver and configured to redirect the light transmitting from the lens assembly to the image receiver (e.g. Fig. 4); and 
a third light-redirecting member (Figs. 1,4, and 5, prism “30”), configured to redirect the light which is redirected by the second light-redirecting member (e.g. Fig. 4) and movable relative to the first light-redirecting member to change a transmission distance of the light from the lens assembly to the image receiver ([0049], lines 25-27).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Eromaki (US 2008/0144171) in view of Zhang (CN 108600601 A).
As to claim 6, Eromaki teaches the camera module as claimed in claim 1. The claim differs from Eromaki in that it requires that the camera module further comprises a fixing member; and the lens assembly, the image receiver, and the focusing assembly are all disposed on the fixing member.
In the same field of endeavor, Zhang discloses a periscopic camera module (Fig. 2, camera module “100”) including a prism located at an entrance opening of the camera module (Fig. 6) and configured to redirect light through lenses to an image sensor (Fig. 6, image sensor “26”). The prism, lenses, and image sensor are positioned on a shell that houses the internal components of the camera module (Figs. 5 and 6, shell “21”). In light of the teaching of Zhang, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to house the components of Eromaki’s optical zoom system in a shell, as illustrated in Zhang, because, as Zhang suggests on p. 5, second paragraph, lines 1 and 2 of the translation, the shell would allow for extra protection of camera module’s internal components.
As to claim 7, Eromaki, as modified by Zhang, teaches the camera module as claimed in claim 6, wherein the camera module further comprises a base (Fig. 4, threaded section “124”) rotatable relative to the fixing member (From the reference frame of nut “134,” the threaded section rotates.).

2.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eromaki (US 2008/0144171) in view of Zhang (CN 108600601 A) in view of Ta Van et al. (US 2021/0185201).
As to claim 16, Eromaki teaches the camera assembly as claimed in claim 15, wherein the lens assembly has an optical axis (Fig. 4), and the camera assembly further comprises: 
a second camera module, having a second center point; and 
a third camera module, having a third center point; 
wherein the first camera module, the second camera module, and the third camera module are arranged side by side, and the first center point, the second center point, and the third center point are located in a straight line and are substantially perpendicular or parallel to the optical axis.
The claim differs from Eromaki in that it requires that the first camera module has a first center point, that the camera assembly further comprises a second camera module, having a second center point, and a third camera module, having a third center point, and that the first camera module, the second camera module, and the third camera module are arranged side by side, and the first center point, the second center point, and the third center point are located in a straight line and are substantially perpendicular or parallel to the optical axis.
Zhang, however, further discloses a second camera module (Fig. 3, camera module “30”) that is part of the electronic device that houses the “periscopic” camera module detailed in the rejection of claim 6 (Fig. 1). Additionally, Zhang notes that the electronic device may include more than three camera modules and that the camera modules may serve as either of a telephoto of wide-angle camera module (see Zhang translation,  p. 6, last paragraph and p. 7, first paragraph). Further in the same field of endeavor, Ta Van et al. discloses an electronic device that includes three camera modules whose center openings are located in a straight line on the housing of the electronic device (Fig. 2, camera modules “211-213”). In light of the teaching of Zhang and Ta Van et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include Eromaki’s camera system as one of three camera modules whose openings are located along a straight line on an electronic device housing because this would allow for increased versatility in the image capturing functionality while also conserving space along a dimension of the electronic device housing. 

3.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eromaki (US 2008/0144171) in view of Zhang (CN 108600601 A) in view of Ta Van et al. (US 2021/0185201) and further in view of Lee et al. (US 2021/0090222).
As to claims 17 and 18, Eromaki, as modified by Zhang and Ta Van et al., teaches the camera assembly as claimed in claim 16. The claim, however, differs, from Eromaki and Ta Van et al., as modified by Zhang, in that it requires that an angle of view of the first camera module is in range of 10-30 degrees, an angle of view of the second camera module is in range of 110-130 degrees, and an angle of view of the third camera module is in range of 80-110 degrees but is less than an angle of view of the third camera module. 
In the same field of endeavor, Lee et al. discloses an electronic device (Fig. 23) having three camera modules (Fig. 14, image sensor blocks “1101-1103”), where a first has a lens with a field of view of 10-15 degrees, a second has a lens with a field of view of 70-90 degrees, and a third has a lens with a field of view of 100-130 degrees ([0143]). In light of the teaching of Lee et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to assign the fields of view of Lee’s camera modules to the three camera modules of Eromaki, as modified by Zhang and Ta Van et al., because this would allow the camera module system to capture ultra-wide angle images, telephoto images, and images with magnification in between, thereby increasing the quality of image capturing functionality.

Allowable Subject Matter
1.	Claims 19 and 20 are allowed, and the following is an examiner’s statement of reasons for allowance: As to claim 19, the Examiner submits that a combination of Eromaki and Zhang discloses each of the limitations of claim 19, except “a base, disposed on the fixing member and rotatable relative to the fixing member; and a first light-redirecting member, disposed on the base.” The Examiner submits that a combination of Eromaki, Zhang, and known prior art (e.g., Zhang) using an entrance-opening prism, like Eromaki’s prism “40,” that rotates on a base to change the path of incident light to correct shake would not render this emphasized limitation obvious because, in Eromaki, the entrance prism “40” not only redirects light to the zooming and focusing optical system but also redirects light that has undergone zoom and focus adjustment to the image sensor. That is, any shake correction performed on initial incident light due to rotation by the prism “40” would be undone as the focused and zoomed light again strikes the prism for redirection to the image sensor. Since the prism “40” twice redirects light (once for transmission of light to the zooming and focusing systems then again for transmission of light to the image sensor), its fixed nature is not amenable to a rotational modification. Claim 20 is allowed because it depends on claim 19.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claim 8, the Examiner submits that it would be obvious to place Eromaki’s camera module in shell/”fixing member” as detailed in the rejection of claim 6 above. However, this modification would not extend to placing Eromaki’s module in a shell, such that a first housing of the shell accommodates the first and second light-redirecting members and a second housing of the shell accommodates the third light-redirecting member. Like claim 19, claim 9 implies that the first light-redirecting member is rotational. As explained above, Eromaki’s prism “40” cannot be designed to be rotational without undermining the Examiner’s reason for making that prism rotational.

Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Akana et al. (US 2021/0014657) discloses an electronic device having three camera modules, where the center openings in the device’s housing corresponding to the modules form three vertices of a triangle. Cai (CN 1936641 A) discloses a camera system with a similar reflective design as that in the instant application. However, light is not redirected as required by the claims.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
5/17/2022